Hayne, C.
— Action for the conversion of personal property. Judgment for plaintiff. Defendant appeals. Several points are made.
1. It is said that the demurrer for misjoinder of causes of action should have been sustained. But assuming, for the purposes of the case, that this is so, no injury resulted to the appellant, for the reason that the findings show that the value of the property was the only basis for the judgment given. Error in overruling a demurrer for misjoinder of causes of action is immaterial, if it does not affect the substantial rights of the parties. (Reynolds v. Lincoln, 71 Gal. 185.)
2. It is contended that there was error in admitting *183evidence as to what the property cost the plaintiff. It is quite true that the measure of damages is the value of the property at the time of the conversion, with certain additions in certain cases. (Civ. Code, sec. 3336.) But in arriving at such value, it was proper to take into consideration what the property cost as a circumstance, to aid at arriving at its value at the time in question. (Luse v. Jones, 39 N. J. L. 708; Jones v. Morgan, 90 N. Y. 10; 43 Am. Rep. 131; Norton v. Willis, 73 Me. 580; Small v. Pool, 8 Ired. 47; Baggan v. Horne, 97 N. C. 268; Raw-son v. Prior, 57 Vt. 615; Ford v. Smith, 27 Wis. 567; Roberts v. Dunn, 71 Ill. 50.)
3. The circumstances claimed to show that the attaching creditor had reason to believe that the property belonged to his debtor instead of the plaintiff, do not estop the plaintiff from showing that he was the owner.
The other matters do not require special notice. We therefore advise that the judgment and order appealed from be affirmed.
We concur.
Foote, C., and Belcher, C. C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.
Hearing in Bank denied.